Citation Nr: 0109912	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1988.




This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Committee 
on Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of the veteran's loan 
guaranty indebtedness.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran purchased a home using a mortgage loan with a 
loan guaranty issued on the loan by VA.

3.  The veteran subsequently defaulted on the mortgage and 
the home was foreclosed, resulting in a loss of the property 
which served as security for the VA guaranteed loan.

4.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $8,518.75 has been charged as a debt to the 
veteran.

5.  The veteran's conduct in the creation of the debt was 
marginally above that which could be considered fraud, 
misrepresentation of a material fact, bad faith, or lack of 
good faith in his dealings with the government.

6.  It is not contrary to equity and good conscience to deny 
the veteran's claim of entitlement to waiver of recovery of 
his loan guaranty.


CONCLUSION OF LAW

It is not contrary to equity and good conscience to deny the 
veteran's claim of entitlement to waiver of recovery of loan 
guaranty indebtedness.  38 U.S.C.A. § 5107, 5302 (West 1991); 
38 C.F.R. § 1.962, 1.964, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for waiver 
of recovery of loan guaranty indebtedness.  There is no issue 
as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all VA and private records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty to assist with respect to such 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  Therefore, 
the Board finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.  The veteran has 
not identified any evidence which is not of record which 
would be relevant to his claim.

The veteran contends that his conduct in the creation of this 
debt did not constitute fraud, misrepresentation of a 
material fact, bad faith, or lack of good faith in his 
dealings with the government.  The veteran further contends 
that a waiver of loan guaranty indebtedness should be granted 
in equity and good conscience.  After a review of the record, 
the Board finds that the veteran's conduct was marginally 
above that which would constitute fraud, misrepresentation of 
a material fact, bad faith, or lack of good faith in his 
dealings with the government.  However, the Board further 
finds that it is not contrary to equity and good conscience 
to deny his claim and to require recovery of the loan 
guaranty indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (2000); 38 U.S.C.A. § 5302(b) (West 1991).

The evidence shows that the veteran obtained a VA loan 
guaranty on a loan used to acquire a home in June 1988.  On 
August 16, 1995, the holder reported the loan to be in 
default for the payment due June 1, 1995, and for subsequent 
installments.  The holder reported that an inspection on July 
26, 1995, found the property in fair condition and that the 
reason for the default appeared to be that the veteran was 
overextended on credit.  The borrower's attitude toward the 
default was felt to be poor and he was occupying the 
property.

On September 21, 1995, the holder informed VA of an intent to 
foreclose and stated that the veteran had, "shown a total 
lack of disregard.  We feel loan is insoluble and recommend 
foreclosure."  The veteran was still occupying the home.  
The veteran was notified by VA in letters dated in October 
1995 and January 1996 that his lender intended to foreclose.  
Those letters also informed the veteran of his potential 
liability if the value of the home was insufficient to cover 
the outstanding loan indebtedness, foreclosure expenses, and 
costs of disposition.  A June 1996 appraisal report indicates 
that the veteran was still occupying the property.

On January 27, 1996, the lender informed VA that the veteran 
had filed for bankruptcy on January 9, 1996.  The veteran was 
discharged in bankruptcy pursuant to 11 U.S.C. Chapter 7 on 
April 29, 1996.  The veteran has alleged that his debt to VA 
should have been discharged pursuant to his April 1996 
bankruptcy discharge.  However, the law provides that a 
discharge under 11 U.S.C. §§ 727, 1141, 1228(a), 1228(b), or 
1328(b) does not discharge an individual debtor from any debt 
for an educational benefit overpayment or loan made, insured 
or guaranteed by a governmental unit, or made under any 
program funded in whole or in part by a governmental unit or 
nonprofit institution, or for an obligation to repay funds 
received as an educational benefit, scholarship or stipend, 
unless excepting such debt from discharge under this 
paragraph will impose an undue hardship on the debtor and the 
debtor's dependents.  11 U.S.C. § 523(a)(8) (2000).  The 
evidence does not show that the bankruptcy discharge found 
that excepting any loan guaranty indebtedness from discharge 
would have imposed an undue hardship on the debtor and the 
debtor's dependents and the bankruptcy discharge did not 
specifically discharge the veteran's loan guaranty 
indebtedness.  Therefore, the Board finds that the veteran's 
loan guaranty indebtedness was not discharged in bankruptcy.

Subsequently, the veteran's home was foreclosed and sold.  VA 
paid a claim on the loan guaranty in the amount of 
$11,318.75.  After the sale of the home, VA adjusted the 
veteran's debt, resulting in a total debt of $8,518.75.

The Board finds that the veteran's conduct did not constitute 
fraud or misrepresentation of a material fact.  In addition, 
the Board finds that the veteran's conduct in the creation of 
the debt was marginally above that which would constitute bad 
faith or lack of good faith in his dealings with the 
government.  The veteran showed a blatant disregard for his 
obligation to repay his mortgage and lived in the property 
for over a year without making any payments and without any 
attempt to make an arrangement to resolve his default or any 
effort to minimize his potential indebtedness to the 
government.  However, the Board finds that the evidence 
cannot clearly support a finding of bad faith or lack of good 
faith.  Therefore, resolving all benefit of the doubt in 
favor of the veteran, the Board finds that the veteran's 
conduct was marginally above that which would constitute 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in his dealings with the government.  The 
Board will consider the veteran's claim of entitlement to 
waiver of recovery of loan guaranty indebtedness on the basis 
of equity and good conscience.

The Board finds that the veteran is fully at fault in the 
creation of this debt, and that VA bears no fault.  The 
veteran continued to reside in the home for over one year 
without making any payments.  He also did not attempt to make 
any arrangement to minimize his potential debt to the 
government.  Therefore, the Board finds that the veteran 
bears full fault in the creation of this debt.

The Board finds that collection of the debt would not deprive 
the debtor or his family of basic necessities.  The veteran 
has submitted a June 1999 VA Form 20-5665, Financial Status 
Report.  On that form, the veteran reported that he was 
married, with two children.  He and his spouse had income of 
$2,288.74 per month, while they had total monthly 
expenditures of $2,278.89.  Thus, he reported a monthly 
surplus of $9.85.  However, the Board notes that the veteran 
has submitted some expenses which cannot be considered basic 
necessities.  The veteran's financial status report includes 
a large amount of commercial and consumer credit debt.  
Payment of those debts is not shown to represent payment for 
basic necessities.  The veteran's debts to the government are 
to be accorded the same importance as his other debts.  
Therefore, the Board finds that repayment of the veteran's 
indebtedness would not deprive the veteran or his family of 
basic necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist the veteran in 
purchasing the subject property, a single family residence, 
and thus remaining in residence on the property.  Regardless 
of whether the debt is collected, the veteran will not be in 
possession of the subject property.  Therefore, to collect 
the debt would not nullify the objective of the payment of 
the benefits.  The veteran has not shown any financial 
hardship which might require the use of those benefits to 
meet basic necessities.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a substantial loss to the 
government in the amount of $8,518.75.  The government had to 
satisfy the guaranty, resulting in a loss to the government, 
and a gain by the veteran who did not have to pay that 
amount.  The Board also notes that the evidence does not show 
that the debtor has changed position to his detriment due to 
any reliance upon the receipt of VA benefits, as the issue 
here is recovery of a debt without regard to any cessation of 
periodic payments.

Accordingly, it is the decision of the Board that is not 
contrary to equity and good conscience to deny the veteran's 
claim of entitlement to waiver of recovery of loan guaranty 
indebtedness.  In making this decision, the Board has 
specifically relied upon the level of fault of the veteran in 
the creation of the debt, the fact that to collect the debt 
will not deprive him or his family of any basic necessities, 
and the enormous and unfair gain to the veteran which would 
result from failure to collect the debt.  38 U.S.C.A. § 5107, 
5302 (West 1991); 38 C.F.R. § 1.962, 1.964, 1.965 (2000).


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

